Citation Nr: 1521102	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  12-18 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1. Entitlement to service connection for left ear hearing loss. 

2. Entitlement to an initial compensable rating for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1973 to August 1977.
This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the Veteran's claim of service connection for left ear hearing loss. 

A review of the VBMS paperless claims processing system was conducted. 

The issues of entitlement to an initial compensable rating for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the Veteran, the probative evidence of record reveals that the Veteran's left ear hearing loss is etiologically/causally related to his military service.  


CONCLUSION OF LAW

The criteria to establish service connection for left ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will discuss the relevant laws which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to Vet.App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). 

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a disorder when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Gober, 125 F.3d 1447, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors. See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias...").

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, the RO advised the claimant by letter of the required elements to show entitlement to service connection for a claimed disability, and informed him of his and VA's respective responsibilities in obtaining relevant records and other evidence in support of his claim.  Thus, the duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  In addition to the VA Compensation and Pension (C&P) examination for his hearing loss claim, the Board sent the Veteran's claims file for a Veteran's Health Administration (VHA) medical opinion. The Board finds that the VA examination/opinion provided are adequate under the law.  

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of her claim.

Service Connection - Left Ear Hearing Loss 

The Veteran served on active duty in the United States Marine Corps from August 1973 to August 1977.  He contends that his current hearing loss in his left ear is due to his military service. Specifically, he contends that, not unlike his service-connected right ear, his left ear suffered from noise trauma during service that caused his current condition in his left ear. The noise he was exposed to over his four years as a rifleman includes, small arms, machine guns, recoilless rifles, mortars, claymore mines, grenades and artillery.  He asserts that this exposure produced acoustic trauma that permanently damaged his bilateral hearing and resulted in current hearing loss. After obtaining an additional medical opinion regarding the nexus of the Veteran's hearing loss from the VHA, the Board finds that the evidence of record shows that Veteran's current left ear hearing loss is due to his military service. Consequently, the Veteran's claim for service connection must be granted. 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

In order for service connection to be granted for hearing loss, the requirements for service connection as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service.  The determination of this depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110 & 1131; C.F.R. §§ 3.303 & 3.304; Hensley, 5 Vet. App. at 159-60.

Under 38 C.F.R. § 3.385, impaired hearing is considered to be a disability for VA purposes if the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

Here, the pervasive evidence of record reveals that the Veteran currently suffers from severe hearing loss in his left ear, of which he is seeking service connection. See VA C&P Examination, July 2011. As laid out below, the Veteran's left ear hearing acuity in all five relevant categories registered far beyond the required 40 decibels, with a Maryland CNC results under 94. The Board finds that such results amounts to a current disability of hearing loss under VA regulations. 

Likewise, the Board finds that the Veteran suffered from in-service noise trauma from various weapons fire. The Veteran's service personnel records (DD Form 214) reveal that the Veteran had a primary specialty of rifleman.  His decorations include Rifle Marksmanship Badge, and Pistol Sharpshooter badge. The Board finds that both the Veteran's lay statements and his military occupational specialty establish an in-service incurrence of his hearing loss, and therefore establishes the second factor required for service connection.     

With regards to the nexus/causality element, the Board finds that the competent medical evidence of record is at least in equipoise regarding the etiology of the Veteran's left ear hearing loss. The record reflects both a positive and negative medical opinions regarding the nexus of the Veteran's hearing loss and his military service. The Board finds both medical opinions equally probative in that both were medically informed and apt to the inquiry at hand.

In June 2011 the Veteran was afforded a VA C&P audiological examination; a July 2011 addendum was later appended to the report.  The Veteran reported that his military noise exposure included infantry noise from artillery, machinegun fire, rifles, mortars, land mines, etc. He reported that as a civilian, he worked as a mainframe computer programmer and indicated his recreational noise exposure was unremarkable. On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Avg.
RIGHT
65
80
90
105+
85
LEFT
95
105+
105+
105+
102.5

Speech audiometry using the Maryland CNC test revealed speech recognition ability of 86 percent in the right ear and of 76 percent in the left ear.

The examiner diagnosed the Veteran with sensorineural hearing loss in the right ear and mixed hearing loss in the left. In the July 2011 nexus opinion, the examiner explicitly concluded that the Veteran's left ear hearing loss was less likely than not related to his in-service noise exposure/acoustic trauma. The examiner opined that, in evaluating the Veteran's service treatment record, the Veteran's hearing in his left ear did not show a significant enough shift in hearing acuity from his entrance to his separation examination. The examiner noted that, unlike the right ear, which the examiner found to be related to the Veteran's military service, and thus service-connected, the left ear did not have a relatively significant audiometry threshold shift. The examiner opined that a shift, or worsening, in the Veteran's hearing in his right ear, after service was significant enough to show a nexus between his current condition and his military service. In this regard, the Veteran's left ear showed little to no shift in all the puretone categories. Therefore, the examiner opined that the Veteran's condition was not related to his military service. 

In a December 2011 statement, the Veteran's private doctor, Dr. B.S.T., noted that the Veteran reported he had hearing loss for some time prior to seeing the doctor.  The doctor stated that the Veteran had excision of a left ear canal mass and tympanoplastomy mastoidectomy in 2001. 

In July 2013, an additional medical opinion was obtained by the VA regarding the question of etiology of the Veteran's left ear hearing loss. The July 2013 VA examiner also provided a similar opinion to the July 2011 examiner regarding the Veteran's condition and his military service. The examiner opined that it was less likely than not that the Veteran's current condition was caused by the reported noise trauma from his military service, citing the same entrance and exit examinations from the Veteran's STRs. However, the examiner went further explaining that the type and severity of hearing loss the Veteran is suffering in his left ear is not consistent with the type of hearing loss associated with the acoustic trauma the Veteran claimed to have been exposed to in service.

Both VA examiners appear to have based their opinions on the premise that there was no significant threshold change in the left ear between the time of the October 1972 examination and the August 1977 examination.  

However, in May 2015, the Board obtained a VHA medical opinion regarding the etiology of the Veteran's left ear hearing loss. After a thorough review of the Veteran's medical records and claims file regarding the Veteran's condition, the VHA examiner provided a positive nexus opinion regarding the Veteran's hearing loss. Specifically, the examiner opined that the Veteran's acoustic trauma during service from such things as gun/rifle fire did cause his hearing loss in his left ear. The examiner explained that while such hearing loss did not manifest immediately, e.g. on the Veteran's separation examination, that such acoustic trauma suffered during service "amplified" any post-service hearing loss due to age or other factors. 

The VHA examiner explicitly rebuts the two pervious VA examiners' opinions regarding the basis for their negative nexus conclusions. The VHA examiner states that the Veteran's slight/nominal shift in the Veteran's separation audiogram should not be construed as a sign of a negative nexus between his current hearing loss and his military service. Instead, he states that the Veteran's hearing loss is a "cumulative" process, with many components that began with the noise exposure and acoustic trauma he suffered during his military service. 

The Board finds that based on the evidence and arguments noted above, that the Veteran's left ear hearing loss was due to, or etiologically related, to acoustic trauma he suffered during his active military service. The Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, benefit of the doubt shall be given to the Veteran. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). In this instance, the Board finds that the positive and negative nexus opinions obtained by the VA from qualified medical professionals to be both equally probative. Therefore, in resolving all reasonable doubt in the Veteran's favor, the Veteran's claim for service connection for left ear hearing loss is granted.  


ORDER

Entitlement to service connection for left ear hearing loss is granted. 


REMAND 

The Board finds that the Veteran's claim for an initial compensable rating for right ear hearing loss is inextricably intertwined with the claim granted herein, and that adjudication for a rating decision, bilaterally, should be conducted by the AOJ in the first instance. Although the Board sincerely regrets the additional delay, this action is necessary to ensure that the Veteran's claims are afforded every possible consideration. 

Appellate adjudication on the merits for the right ear is now inappropriate in lieu of the grant of service connection for the left ear, decided herein, as it requires the application of a wholly separate rating table. See 38 C.F.R. § 4.85. Such evaluation is dependent on the initial rating of the left ear, which has not been determined, in the first instance, by the AOJ. 38 C.F.R. § 4.85 (h) Table VII. Therefore, the Board finds that a rating decision of, now, service-connected bilateral hearing loss, in the first instance, is required by the AOJ, prior to any appellate review and adjudication by the Board.

Accordingly, the case is REMANDED for the following action:

1. The RO should adjudicate and assign a rating for the Veteran's service-connected bilateral hearing loss, based on the competent evidence of record. The Veteran and his representative should be afforded an opportunity to present additional evidence for such rating decision, and provided proper notice for any action conducted by the RO. 

2. Any additional audiometric examinations required to determine the present disability level of the Veteran's service-connected hearing loss should be performed. 

3. If the determination of the disability ratings for the Veteran's bilateral hearing loss remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


